Citation Nr: 0529950	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  93-11 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection a low back disability has been received; 
and if so, whether entitlement to service connection for that 
disability is established.

2.  Whether new and material evidence to reopen a claim for 
service connection a leg disability has been received; and if 
so, whether entitlement to service connection for that 
disability is established.

3.  Entitlement to service connection for an arm disability.

4.  Entitlement to an increased rating for chronic 
prostatitis, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for atrophy of the 
left testicle, currently evaluated as noncompensably 
disabling.

6.  Entitlement to special monthly compensation based on loss 
of use of a creative organ.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
March 1946.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a December 1992 rating decision in which 
the RO denied the veteran's claims for entitlement to service 
connection for an arm disability and whether new and material 
evidence had been received to reopen claims for a low back 
and for a leg disability.  The veteran filed a notice of 
disagreement (NOD) in February 1993, and the RO issued a 
statement of the case (SOC) later in February 1993.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in March 1993.

In October 1998, the Board remanded these three issues for 
further development.

Subsequently, in a September 2001 rating action, the RO 
denied the veteran's additional claims for a rating in excess 
of 10 percent for prostatitis; for a compensable evaluation 
for atrophy of the left testicle; and for entitlement to 
special monthly compensation based on the loss of use of a 
creative organ. A Notice of Disagreement was received in 
November 2001. A Statement of the Case (SOC) issued in July 
2002 reflects that the RO denied each claim on the merits. A 
Substantive Appeal was received in August 2002. 

In November 2003, the Board remanded the matters on appeal to 
the RO for further action.  After the requested action, the 
RO continued its denial of the veteran's claims for service 
connection for an arm disability, and for special monthly 
compensation; declined to reopen claims for service 
connection for back and leg disabilities on the basis that 
new and material evidence had not been received; and 
continued the rating for his atrophy of the left testicle at 
a noncompensable level, and the rating for his prostatitis at 
the 30 percent level. 

In September 2005, the undersigned Veterans Law Judge granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

The Board's decision reopening each of the claims for service 
connection, and addressing the claims for an increased rating 
for prostatitis and for atrophy of the left testicle, as well 
as his claim for special monthly compensation, is set forth 
below.  The claims of service connection for back and leg 
disabilities, on the merits, as well the claim as service 
connection for an arm disorder, are addressed in the remand 
following the order.  These matters are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.

As a final preliminary, the Board points out that, as noted 
in the November 2003 remand, that a report of contact dated 
in February 2002 reflects the veteran's desire to file a 
claim for nonservice-connected pension benefits.  As this 
claim has yet to be adjudicated, it is not properly before 
the Board, and is, thus, again referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the applications to reopen the claims for service 
connection for back and leg disabilities, the claims for an 
increased ratings for prostatitis and for  atrophy of the 
left testicle, and the claim for special monthly compensation 
has been accomplished.

2.  The Board denied claims for service connection for back 
and leg disabilities by decision of February 1983.

3.  Evidence associated with the claims files since the 
Board's February 1983 decision is not cumulative or redundant 
of evidence previously of record, and is so significant that 
it must be considered in order to fairly decide the merits of 
the claims.

4.  The overall evidence indicates that the veteran's 
service-connected prostatitis is manifested by voiding 
dysfunction resulting in urine leakage, frequency, and 
obstructed voiding; requiring the use of catheterization and 
the wearing of absorbent materials which must be changed more 
than four times per day.  The manifestations from the 
nonservice-connected benign prostatic hypertrophy and 
nonservice-connected prostate cancer cannot be medically 
differentiated from the service-connected prostatitis.  

5.  The medical evidence reflects a descended left testicle 
that is reduced in size.  

6.  The medical evidence fails to establish a medical nexus 
between the veteran's reported impotence and a service-
connected disability.




CONCLUSIONS OF LAW

1.  The Board's February 1983 decision denying service 
connection for a back disability and leg disability is final. 
38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  Since the Board's February 1983 decision, new and 
material evidence to reopen the claims for service connection 
for a back disability and for a leg disability has been 
received. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (as in effect prior to August 29, 2001).

3.  Affording the veteran the benefit of the doubt, the 
criteria for a 60 percent rating for prostatitis are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 
(2004).

4.  The criteria for a compensable rating for atrophy of the 
left testicle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.115b, 
Diagnostic Codes 7523 and 7524 (2004).

5.  The criteria for entitlement to special monthly 
compensation for loss of use of a creative organ are not met. 
38 U.S.C.A. §§ 1114(k), 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.350 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004). The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate each of the claims herein decided have been 
accomplished.

Through a December 1992 rating action, a February 2003 SOC 
regarding issues one through three listed on the title page 
of this action, an April 1998 SSOC, an October 1998 Board 
remand, a February 1999 notice letter, a September 2001 
rating acting regarding issues four through six listed on the 
title page of this action, an April 2002 notice letter, a 
July 2002 SOC regarding issues four through six listed on the 
title page of this action, a July 2002 SSOC regarding issues 
one through three listed on the title page of this action, a 
November 2002 notice letter, a March 2003 SSOC regarding 
issues four through six listed on the title page of this 
action, an April 2003 rating action, an April 2003 SSOC 
regarding issues four through six listed on the title page of 
this action, a May 2003 notice letter, a November 2003 Board 
remand listing all six issues listed on the title page of 
this action, a February 2004 notice letter, a March 2005 
notice letter, and a May 2005 SSOC, the RO notified the 
veteran and his representative of the legal criteria 
governing the claims, the evidence that had been considered 
in connection with the appeal, and the bases for the denial 
of the claims. After each, they were afforded the opportunity 
to respond.

Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been afforded ample opportunity 
to submit such information and evidence.

The Board also finds that the notice letters identified above 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)). In particular, in the May 2003 and March 
2005 letters, the RO listed all of the issues on appeal and 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies. The RO also requested 
that the veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence. The RO further 
requested that the veteran submit any evidence that would 
help support his claims, which he has done.

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claims. As 
indicated above, the four content of notice requirements have 
been met in connection with the claims herein decided. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits. In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the matters now before the Board, the documents meeting 
the VCAA's notice requirements were provided to the veteran 
after the October 1998 and September 2001 rating actions on 
appeal.  However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
with respect to the matters herein decided, any delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that each claim was fully developed and 
re-adjudicated after notice was provided.  

As indicated above, the February 1993 and July 2002 SOCs and 
multiple SSOCs notified the veteran what was needed to 
substantiate his claims and also identified the evidence that 
had been considered with respect to his claims.  Furthermore, 
in the above-noted May 2003 and March 2005 notice letters, 
the RO advised the veteran of VA's responsibilities to notify 
and assist him in his claims. After the notice letters, SOC, 
and SSOCs (as well as the Board's November 2003 remand), the 
veteran was afforded an opportunity to respond.  The veteran 
has not identified any medical treatment providers from whom 
he wishes the RO to obtain records.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with either of the 
veteran's claims. The veteran's service medical records 
pertaining to his service are associated with the claims 
file. In August 1995, the RO attempted to obtain additional 
service medical records, but was informed by the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, that 
no additional records could be located regarding the veteran.

As discussed in more detail below, the RO arranged for the 
veteran to undergo VA examinations in April 2001 and December 
2002, the reports of which are associated with the claims 
file. The Board notes that the VA examiner's opinion in 
December 2002 was based on a complete review of the veteran's 
documented medical and service history that was of record at 
the time, along with the veteran's reported assertions and 
complaints, to include complaints of urinary problems related 
to his prostatitis, atrophy of the left testicle, and loss of 
use of his creative organ.  The examiner provided the 
rationale for the opinion. There is no indication that the 
veteran's reported history was inaccurate or incomplete. 

Additionally, the Board notes that the purpose of the 
November 2003 remand was to comply with the VCAA, and no 
request for an examination was requested. The RO has received 
a large amount of private medical records, which it 
considered as part of the May 2005 SSOC. Therefore, the Board 
finds that its November 2003 remand order was fully complied 
with and no further action in this regard is warranted. 

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims is harmless. See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 
C.F.R. § 20.1102.

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.

II. Applications to Reopen the Claims for
Service Connection for Back and Leg Disabilities

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

The veteran's claims for service connection for back and leg 
disabilities have been previously considered and denied.  By 
decision of February 1983, the Board denied the claims 
because there was no competent evidence of a permanent back 
or leg injury documented during the veteran's service.  The 
Board considered an August 1944 service medical record that 
revealed that a 500-pound stove apparently fell on the 
veteran, and he was treated for complaints of back and leg 
pain.  There was no subsequent evidence documenting 
complaints or findings of a back or leg disorder, and he was 
discharged in March 1946. 

The first post-service documentation of a back disorder was 
during a hospitalization in 1964.  A chest x-ray study 
revealed degenerative changes in the dorsal spine. On VA 
examination in 1981, there were no objective findings of any 
residuals of injuries of the veteran's back or legs.  The 
Board found that degenerative changes of the spine were first 
demonstrated many years after service and there was no 
identified disability of the legs.

Furthermore, there was no medical opinion of record that 
linked a diagnosed back or leg disorder to the accident with 
the stove, or any other injury or disease, during service.  
The Board denied the claims in February 1983 because there 
was no competent evidence of record that related the 
veteran's claimed back and leg disorders to an incident or 
injury during service.  

In 1983, the law did not provide for an appellate process to 
appeal a Board decision.  Moreover, as no other exception to 
finality applies, the February 1983 Board decision is final 
as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. §§ 7103, 
7104(a); 38 C.F.R. § 20.1100. 

When a claimant requests that a claim be reopened after an 
appellate decision and submits evidence in support, a 
determination as to whether such evidence is new and material 
must be made, and if it is, whether it provides a new factual 
basis for allowing the claim.  An adverse determination as to 
either question is appealable. 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998). 

The veteran's application to reopen his claims for service 
connection for back and a leg disabilities was received in 
September 1992.  

As regards the petitions to reopen prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 
[Parenthetically, the Board notes the regulations 
implementing the VCAA include a revision of 38 C.F.R. § 
3.156. However, that revision applies only to claims filed on 
and after August 29, 2001. (See 38 C.F.R. § 3.156(a), as in 
effect on and after August 29, 2001.) Given the September 
1992 date of the claims to reopen culminating in the instant 
appeal, the Board will apply the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001.]

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new. This analysis 
is undertaken by comparing newly-received evidence with the 
evidence previously of record. After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence received by or on behalf on claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996). Here, the last final denial pertinent to each claim 
was in the Board's February 1983 decision. Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

The evidence associated with the claims files since the Board 
issued its last final decision in February 1983 includes VA 
and non-VA medical records, as well as written statements 
provided by the veteran and his representative, including 
testimony provided by the veteran before a hearing officer at 
the RO in January 1986.  Collectively, this evidence shows 
that the veteran has been treated for complaints of back arm, 
and leg pain, and that he has been diagnosed with 
degenerative joint disease/disc disease of the lumbar spine, 
as shown in an April 1997 radiological report.

The Board finds that the evidence associated with the claims 
submitted after the Board's February 1983 decision is "new," 
in the sense that it was not previously before agency 
decision makers, and is not cumulative or duplicative of 
evidence previously of record.  The Board also finds that 
additionally received medical evidence, in particular, is 
"material" for the purpose of reopening the claims.  To the 
extent that these records reflect a history of in-service 
injury, they suggest a nexus between current disability and 
service, which was not in evidence at the time of the Board's 
February 1983 decision.  While no physician has provided an 
actual opinion as to etiology of any current low back or leg 
disability, to reopen a claim for service connection evidence 
needs only, at a minimum, contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince VA to alter its decision. See Hodge, 155 
F.3d at 1363; 38 C.F.R. § 3.156.  The Board thus finds that 
this new evidence is so significant that it must be 
considered to fairly decide the merits of the claims for 
service connection for back and leg disabilities, and is, 
thus, material for purposes of reopening these claims.

As new and material evidence has been received, the criteria 
for reopening the claims for service connection for back and 
leg disabilities are met.  


III.  Claims for Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A.  Background

By history, the veteran developed prostatitis during service 
in World War II.  

Service connection for prostatitis has been in effect since 
June 10, 1963.  The veteran was assigned a noncompensable 
rating until May 31, 1967, when a 10 percent rating went into 
effect.

As part of this appeal, the RO amended the veteran's service-
connected prostatitis to include benign prostatic hypertrophy 
(BPH) and neurogenic bladder and assigned a 30 percent rating 
effective January 17, 2001, the date of the veteran's claim 
for increased rating.

The veteran underwent VA examined in April 2001.  At time, 
the veteran explained that he was able to urinate without any 
assistance about twice per day and once at night. He had 
dysuria almost all of the time, and he frequently felt that 
he had a urinary tract infection. He felt hesitant to urinate 
and, frequently, it took him some time to start his urine. He 
also described problems stopping when he would start. He had 
nocturia at least one time per night. About once a week he 
would require self-catheterization. He had to wear an 
absorbent pad daily. He explained that he generally would 
lose his urine or had some form of urinary accident about 
twice per week. Since 1997, the veteran routinely had one to 
two invasive procedures for urethral dilatations or 
assistance with catheterizations. He reported that he 
required self-catheterization at least one to two times per 
week, when he was literally unable to urinate. With respect 
to the creative organ, the examiner noted that the veteran 
was very nonspecific about the sexual dysfunction that he 
alleged. The veteran reported having a vasectomy in the late 
1970s, but there was no medical evidence of record to support 
this. The veteran reported that prior to a prostate biopsy in 
1997, he was able to have a partial erection and 
intermittently have intercourse with his wife. Since the 
biopsy, he has been unable to have an erection.

Physical examination revealed that the veteran had bilateral 
testicular atrophy. The examiner noted that it was hard to 
quantify, but each were the size of a marble or less. The 
examiner diagnosed the veteran with urinary incontinence 
requiring self-catheterization, complete erectile 
dysfunction; and testicular atrophy. The examiner noted that 
a summary would be provided after all of the results were 
returned.

VA examined the veteran in December 2002.  The examiner 
noted, by history, that the veteran was a regular patient at 
the Urology Clinic for Zoladex injections for his prostate 
cancer. Summarizing the report, the veteran had a chronic 
neurogenic bladder from his longstanding benign prostatic 
hypertrophy (BPH).  He was on intermittent catheterization 
for this, and he reported that he used it approximately two 
times a day with voiding in between. He also described some 
episodes of incontinence.  

With regular catheterization, these episodes were decreased. 
The examiner noted the veteran's long history of BPH and 
obstructive voiding symptoms, which did not respond to 
conservative management.  In 1978, the veteran underwent a 
subcapsular prostatectomy, retropublically for his BPH.  He 
continued to have chronic perineal pain and what he claimed 
was left testicular pain and atrophy. He was diagnosed with 
prostate cancer in 1997, and began Zoladex injections in 
1999.

The veteran continued intermittent catheterization. He had 
been diagnosed with prostatitis in the past. Despite negative 
cultures, ultrasounds, and examinations, the veteran 
continued to maintain pain.  Given his treatment with 
antiandrogen, the veteran was impotent and was on no 
medication for this.

The physical examination revealed that his phallus was normal 
in appearance. His testicles were descended bilaterally. The 
veteran was wearing a scrotal support during the examination 
and he reported that his testicles were very tender. On 
examination, the testicles were normal on palpation. Both 
appeared to be somewhat small in size, but this was expected 
due to antiandrogen treatment for prostate cancer. Both 
epididymis and spermatic cords felt normal. His digital 
rectal exam revealed a minimal residual prostate tissue, 
which was not noted to be nodular or firm. He described 
discomfort on exam. 

There was no evidence of fistula and the size and consistency 
of the testicles appeared to be normal and symmetric, 
although small. He had normal sensation and pulses. A 
September 2002 urinalysis report was negative for findings of 
bacteria, blood, or other abnormality.

The examiner diagnosed a history of BPH and chronic 
prostatitis, noting that the majority of the patient's 
prostate tissue was removed in 1978 for BPH. Although his 
prostate did not appear infected at this time, the examiner 
could not rule out the chronic prostatitis based on the 
veteran's clinical symptoms.

The examiner also provided the impression that the veteran 
had prostate cancer, with anti-androgen blockade treatment 
and Zoladex injections; atrophy of the testis, which was most 
likely secondary to the androgen blockade treatments. Both 
testicles were symmetric in size with no palpable discrepancy 
between the two. There was no anatomic etiology for the 
described tenderness of the testicles. 

Also of record are private medical records, received in March 
2005. According to an April 1997 Operative Procedure Report 
from the Baptist Memorial Hospital, the pre and post-
operative diagnosis was chronic prostatitis with stricture of 
the urethra. The surgeon performed a cystoscopy with urethral 
calibration, dilatation, and optical internal urethrotomy. 
The surgeon noted a history of persistent prostatitis that 
was unresponsive to antibiotics with a lot of perineal pain 
and voiding difficulty. 


B.  Analysis

1.  Prostatitis

Prostatitis is rated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7527, which provides that prostate gland injuries, 
infections, hypertrophy and postoperative residuals are rated 
under the criteria for voiding dysfunction or urinary tract 
infection, whichever is predominant.

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding. 38 C.F.R. § 4.115a. 
Continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence which requires 
the wearing of absorbent materials which must be changed two 
to four times per day warrants a 40 percent rating. A 60 
percent rating requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.

Urinary frequency with a daytime voiding interval less than 
one hour or awakening to void five or more times per night 
warrants a 40 percent disability rating. A rating in excess 
of 40 percent based upon urinary frequency is not provided 
for under 38 C.F.R. § 4.115a.

A 30 percent rating is warranted for obstructed voiding 
manifested by urinary retention requiring intermittent or 
continuous catheterization. A rating in excess of 30 percent 
based upon obstructed voiding is not provided for under 38 
C.F.R. § 4.115a.

Urinary tract infection manifested by recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two times per year), and/or requiring 
continuous intensive management warrants a 30 percent 
disability evaluation. A rating in excess of 30 percent based 
upon urinary tract infection is not provided for under 38 
C.F.R. § 4.115a.

The Board finds that the medical records consistently show 
that the veteran's service-connected prostatitis is 
manifested by urinary incontinence, retention, and nocturia. 
As detailed above, the pertinent medical records reflect such 
findings on various occasions. The Board notes that the 
medical evidence of record shows that the veteran has been 
diagnosed with prostatitis and BPH (which are service 
connected), and prostate cancer (which is not service 
connected).  The medical evidence shows that at least some of 
the veteran's urinary problems and other symptoms are likely 
attributable to conditions that are, possibly, medically 
related to both service-connected and nonservice-connected 
disorders. 

Symptoms attributable to nonservice-connected disabilities 
generally may not be considered in evaluating the service-
connected disability under consideration. See 38 C.F.R. § 
4.14. However, in a case such as this, in which, given the 
nature of the symptoms, there is likely some overlap and no 
physician has indicated that it is possible to separate the 
symptoms and effects of other disabilities affecting the 
veteran's urinary problems; the Board has, consistent with 
the reasonable doubt doctrine, attributed the vast majority 
of the veteran's symptoms to the service-connected 
prostatitis to include benign prostatic hypertrophy (BPH) and 
neurogenic bladder.  See, e.g., Mittleider v. West, 11 Vet. 
App. 181, 183 (1998).  As noted above, the veteran underwent 
surgery in 1997 due to chronic prostatitis with stricture of 
the urethra, and the December 2002 VA examiner could not rule 
out the chronic prostatitis based on the veteran's clinical 
symptoms.

Considering the medical evidence in light of the above 
criteria, and resolving all reasonable doubt in the veteran's 
favor (see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the 
Board finds that based on the evidence of record, the 
severity of the service-connected prostatitis more nearly 
approximates the criteria for a rating of 60 percent under 
Diagnostic Code 7527.  The Board notes that this is the 
maximum schedular evaluation possible for voiding 
dysfunction.

2.  Left Testicle Atrophy

The RO has rated the veteran's atrophy of the left testicle 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7523, but the 
criteria for a compensable rating have not been met.  As a 
result, the Board also considered Diagnostic Code 7524 
(removal of the testis).  

Under each Diagnostic Code 7523 and Diagnostic Code 7524, 
impairment involving only one testicle warrants no more than 
a noncompensable rating.  The minimum compensable evaluation 
under each diagnostic code, i.e., 20 percent for complete 
atrophy of both testes under Diagnostic Code 7523 or 30 
percent for removal of both testes under Diagnostic Code 
7524, is available only when the disability is bilateral in 
nature.  An associated Note reflects that in cases of the 
removal of one testis as the result of a service-incurred 
injury or disease, other than an undescended or congenitally 
undeveloped testis, with the absence or nonfunctioning of the 
other testis unrelated to service, an evaluation of 30 
percent will be assigned for the service-connected testicular 
loss.  Testis, undescended, or congenitally undeveloped is 
not a ratable disability.  

In the instant case, service connection has only been 
established for atrophy of the left testicle; hence, the 
disability under consideration is not bilateral. The record 
reflects that during both the most recent VA examination in 
December 2002, the veteran's testes were reported to be 
normal, although small.  The examiner attributed the size to 
medical treatment for the nonservice-connected prostate 
cancer.  Additionally, the December 2002 examiner noted that 
there was no atrophy of the left testicle, and the describe 
pain was not attributed to it.  While the veteran has 
complained of erectile dysfunction, the dysfunction has not 
been attributed to the veteran's service-connected atrophy of 
the left testicle, but reported as more likely the result of 
medications. These findings support no more than current 
noncompensable rating.

The Board notes that, although the April 2001 VA examiner 
diagnosed the veteran with bilateral testicular atrophy, the 
veteran is only service-connected for the left testicle. 
Pursuant to Diagnostic Codes 7523 and 7524, a compensable 
rating is not warranted. 

Accordingly, the Board finds that the noncompensable 
evaluation currently assigned for the veteran's service-
connected atrophy of the left testicle is appropriate, and no 
higher rating is warranted.  See 38 C.F.R. §§ 3.102, 4.3, 
4.115b, Diagnostic Codes 7523 and 7524.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.49, 53-56 
(1990).  

3.  SMC for Loss of Use of a Creative Organ

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ. Loss of use of one testicle will be 
established when examination by a board finds that: (a) The 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of appeared normal testicle, 
or (b) the diameters of the affected testicles are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absences of spermatozoa. 38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350(a)(1)(i).

Pertinent to this claim, the medical evidence does not show 
that the veteran experiences loss of use of a creative organ 
due to a service-connected disorder. As noted above, the 
medical evidence shows that the veteran's service-connected 
atrophy of the left testicle does not cause a loss of use. 
The December 2002 VA examiner equated the veteran's reported 
loss of use to medical treatment for his nonservice-connected 
prostate cancer. There is no competent evidence that relates 
the veteran's reported impotence to service or to a service-
connected disability. Accordingly, the Board concludes that 
the criteria for special monthly compensation based on the 
loss of use of a creative organ have not been met.

In addition to the medical evidence, the Board has considered 
the assertions advanced by the veteran in connection with the 
current claims.  However, as a layman without the appropriate 
medical training and expertise, he simply is not competent to 
provide probative (persuasive) evidence on medical matters, 
such as whether he has lost the use of his creative organ due 
to a service-connected disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown,   10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  


ORDER

As new and material evidence to reopen the claim for service 
connection for a back disorder has been received, the appeal 
is granted to this extent.

As new and material evidence to reopen the claim for service 
connection for a leg disorder has been received, the appeal 
is granted to this extent.

A 60 percent rating for prostatitis is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.

An increased (compensable) rating for atrophy of the left 
testicle is denied.  

Special monthly compensation for loss of use of a creative 
organ is denied.



REMAND

The veteran contends that he injured his back, legs, and arms 
during service when a 500-pound stove fell on him.  The 
veteran's service medical records confirm that this incident 
occurred in August 1944.  The veteran was treated at the time 
for complaints of arm and leg pain.  There is no subsequent 
documentation of complaints or treatment during the remaining 
two years of service, and no medical opinion that directly 
addresses whether there is a medical relationship there also 
is no medical evidence that directly addresses the 
relationship, if any, between, the in-service injury and any 
current low back, leg, and arm disability. 

Under these circumstances, the RO should arrange for the 
veteran to undergo VA orthopedic examination, by a physician, 
at an appropriate VA medical facility to obtain an opinion as 
to whether he has current back, arm, and/or leg 
disability(ies) medically related to the documented accident 
in August 1944.  See 38 U.S.C.A. § 5103A.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, will result in a 
denial of the reopened claims, and may result in a denial of 
the original claim for service connection.  See 38 C.F.R. § 
3.655(a),(b) (2004).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met with 
respect to each of the claims on appeal, the RO should also 
give the veteran another opportunity to present information 
and/or evidence pertinent to each claim for increase.  The 
RO's notice letter to the veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim(s) for service connection for low 
back, leg and/or arm disabilities that is 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination of the low back, 
legs and arms, by a physician, at any 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include x-rays) 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the orthopedic examiner 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

The examiner should clearly identify all 
current disability underlying the 
veteran's current complaints of pain in 
the low back, legs, and arms. With 
respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is the result of disease or 
injury incurred during service, to 
specifically include the documented 
August 1944 incident when a stove fell on 
the veteran.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the remaining 
claims on appeal.  If the veteran fails 
to report to the scheduled examination, 
the RO must apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate, in 
adjudicating the reopened claims.  
Otherwise, all claims remaining on appeal 
should be considered in light of all 
pertinent evidence and legal authority.

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, and clear reasons and bases 
for the RO's determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


